Ninth Court of Appeals


BE IT REMEMBERED:

             THAT at the term of the Honorable Ninth Court of Appeals of the State of Texas,
begun and holden at Beaumont on the 1st day of January, A.D. 2016, present, Chief Justice
STEVE MCKEITHEN and Justices CHARLES KREGER, HOLLIS HORTON and LEANNE
JOHNSON.

               “Pursuant to and in compliance with an Order of the Supreme Court of Texas,
dated August 16, 2016, it is ordered that this cause be transferred to the Fourteenth Court of
Appeals, at Houston, Texas, and that the Clerk of this Court certify all orders made in this Court,
and transmit all records and papers in said cause to the Clerk of the Fourteenth Court of Appeals.

       09-16-282-CV           In Re DSTJ, L.L.P., Successor to DSTJ Corporation and
                              Milestone Operating, Inc.

               I, Carol Anne Harley, Clerk of the Court of Appeals for the Ninth District of
Texas, at the City of Beaumont, herein certify that the foregoing is a true copy of this Court’s
order entered from this Court to the Court of Appeals for the Fourteenth District of Texas at
Houston as appears of record in Minute Book Volume 20.”

              IN WITNESS WHEREOF, I hereunto set my hand and affix the seal of this Court
at Beaumont this 17th of August 2016.



                                             __________________________
                                             Carol Anne Harley
                                             Clerk of the Court